Citation Nr: 0118496	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  99-12 334	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama




THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.





INTRODUCTION

The veteran served on active duty from April 1973 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied a total rating for compensation based 
on individual unemployability.

The April 1998 rating decision continued an evaluation of 70 
percent for a service-connected mental disorder and an 
evaluation of 10 percent for a service-connected skin 
disorder and denied a total rating based on individual 
unemployability.  The veteran's June 1998 notice of 
disagreement was written in broad terms so that it might be 
construed to include an appeal of all three issues decided in 
the April 1998 rating decision.  However, the RO construed it 
as appealing only the total rating issue and only that issue 
was the subject of the April 1999 statement of the case.  The 
April 1999 VA Form 9 substantive appeal stated essentially 
the same points as the notice of disagreement.

In November 2000, the Board remanded the case for the RO to 
issue a statement of the case on the issues pertaining to the 
schedular evaluations for the service-connected mental 
disorder and skin disorder.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  On remand, the veteran was given a 
reasonable amount of time to respond to the statement of the 
case but did not perfect an appeal to the Board of the two 
additional issues.  38 U.S.C.A. § 7105 ("Appellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished . . . .").  Accordingly, the Board has 
jurisdiction only of the issue of a total rating based on 
individual unemployability.



REMAND

The Board finds that further development of the evidence is 
warranted on the claim for a total rating based on individual 
unemployability.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2000).

In this case, the veteran has three service-connected 
conditions:  manic depressive disorder, rated 70 percent 
disabling; lichen simplex, rated 10 percent disabling; and 
facial injuries with loss of lower teeth, rated as 
noncompensable.  These disabilities result in a combined 
rating of 70 percent, and therefore, the veteran meets the 
percentage requirements of section 4.16(a).  Nevertheless, 
the RO denied her claim for a total rating based on 
individual unemployability because, "in the judgment of the 
rating agency", the veteran is considered capable of gainful 
employment.  38 C.F.R. § 4.16(a) (2000).

The evidence contains conflicting accounts of the veteran's 
recent work history.  In a VA outpatient record dated in 
February 1998, an examiner noted that the veteran reported 
not having worked since her discharge from service, but the 
examiner observed that treatment notes from 1996 indicated 
that she had been working.  The 1996 treatment notes are also 
of record.  A September 1996 VA psychosocial assessment 
conducted while the veteran was hospitalized reflected that 
the veteran had been working at a chicken house for several 
months and prior to that she owned and operated a cleaning 
service.  The veteran reported that she planned to continue 
working following discharge from the hospital.  It was also 
noted that the veteran generally went to work on a daily 
basis.
A VA Form 119, Report of Contact, dated in August 2000, 
reflects that the veteran telephoned the RO and stated that 
she wished to wished to withdraw her claim for a total rating 
based on individual unemployability because she was presently 
working in a VA medical center (VAMC).  The RO informed her 
in a letter dated in December 2000 that she must withdraw her 
appeal for individual unemployability in writing and provided 
her with a form on which she could submit the statement of 
withdrawal.  However, no such statement is in the claims 
file.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to develop 
information regarding the veteran's 
recent work history by asking her to 
provide the names and addresses of recent 
employers so that the RO may contact them 
for details regarding her employment.  
The RO should also ascertain whether the 
veteran has been or is employed at the 
VAMC, as she reported in August 2000, and 
whether such employment is a 
substantially gainful occupation.

2.  Following completion of the 
development above, the RO should ensure 
that any other notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed with respect to the claim for a 
total rating based on individual 
unemployability.  The RO should then 
review the merits of the claim.  If the 
claim is denied, the veteran and her 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




